Case: 15-41657      Document: 00513789651         Page: 1    Date Filed: 12/08/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                    No. 15-41657                             FILED
                                  Summary Calendar                    December 8, 2016
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

APOLINAR CRUZ-DESANTIAGO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:15-CR-697-1


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Apolinar Cruz-
Desantiago has moved for leave to withdraw and has filed briefs in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). In response, Cruz-Desantiago has moved for an
extension of time and the appointment of new counsel. Cruz-Desantiago’s pro
se motions are DENIED as untimely. See United States v. Wagner, 158 F.3d


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-41657    Document: 00513789651     Page: 2   Date Filed: 12/08/2016


                                 No. 15-41657

901, 902–03 (5th Cir. 1998); United States v. Sierra, 186 F. App’x 461, 462 (5th
Cir. 2006).
      We have reviewed counsel’s briefs and the relevant portions of the record
reflected therein.   We concur with counsel’s assessment that the appeal
presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                       2